DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Amendment
The reply filed on 7/11/2022 cancelled claims 3 and 13, and amended claims 1, 17, and 20. Claims 1, 2, 4-12, and 14-22 are currently pending herein.
Allowable Subject Matter
Claims 1, 2, 4-12, and 14-22, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: “A running board for a vehicle, the
running board comprising: a rail defining an upper channel and a lower channel each
extending longitudinally along a length of the rail, the upper channel and the lower
channel each including a plurality of openings; at least one step removably connected to
the rail; a plurality of receptacles each including a head located within the plurality of openings in the upper channel and the lower channel, the upper channel being recessed into an upper surface of the rail such that the heads of the plurality of receptacles are located within the channels and are positioned between the rail and the at least one step and the lower channel being recessed into a lower surface of the rail whereby the plurality of receptacles are received in the plurality of openings such that the heads of the plurality of receptacles are flush with the upper surface of the rail and the lower surface of the rail; and a plurality of fasteners located within the plurality of receptacles to removably connect the at least one step to the rail,” as claimed in independent Claim 12 and similarly claimed in Claims 1 and 17 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle running boards (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of independent claims 1, 12, and 17 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618